Per Curiam,
The agreement upon which the plaintiffs’ title is founded cannot reasonably be construed as more than a personal license. Though called by the parties a sale the vendee is “ not to sell any coal only what he hauls himself or have hauled,” and he is also restricted from selling the “ said three acres of coal to any person or persons but Jas. M. Linn (the vendor) his heirs or assigns.” The words of the grant are in presentí, the description of the land complete, and the -receipt is of the consideration money in full. There is no indication of any further instrument being in contemplation, and the restrictions in this one are incompatible with a conveyance in fee, but "entirely in harmony with a personal license.
But even if considered as a conveyance there are no words of inheritance and on the death of the grantee nothing passed to his heirs.
Judgment affirmed.